DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections and rejections under 35 U.S.C. § 112(b) previously stated for the original specification and claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments titled Remarks of 10/28/2021 with respect to the 35 U.S.C. § 101 rejections of claim(s) 1-20 on page 11 have been fully considered and are persuasive.  The 35 U.S.C. § 101  of claims 1-20 has been withdrawn. 
Applicant’s arguments titled Remarks of 10/28/2021 with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-20 on pages 12-14 have been considered but are almost entirely moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner points to a single limitation where the argument that Abari does not disclose is fully considered but not persuasive. The claim 1 limitation of determining one or more activation assignments associated with at least the subset of the plurality of autonomous vehicles based at least in part on one or more machine-learned models is anticipated by Abari in Col. 7 Line 53 - Col. 8 Line 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. (US 10726644, hereinafter Abari; already of record), in view of Briggs et al. (US 9940596, hereinafter Briggs).

Regarding claim 10, Abari discloses:
A computer-implemented method for controlling autonomous vehicle activation, comprising:
obtaining, by a computing system that comprises one or more computing devices (Fig. 8), data associated with one or more autonomous vehicles that are offline with a service entity (Col. 6 Lines 30-50, i.e. data concerning that the offline vehicle is done with the scheduled service at the service center prior to when it is dispatched with a service entity and returned to the pool of autonomous vehicles available to fulfill ride requests, i.e. goes online);
obtaining, by the computing system (Fig. 8), data associated with one or more geographic areas associated with the service entity (Col. 6 Lines 30-50, i.e. high demand in an area);
determining, by the computing system (Fig. 8), a first geographic area within which a first autonomous vehicle is to go online with the service entity and a first time parameter indicative of a time at which the first autonomous vehicle is to go online with the service entity based at least in part on the data associated with the one or more autonomous vehicles and the data associated with the one or more geographic areas (Col. 6 Lines 30-50, i.e. an offline vehicle is dispatched to travel to a fleet in a  location that was determined to have high demand, and at 
determining, by the computing system, a first re-positioning assignment based at least in part on one or more machine-learned models (Col. 7 Line 53 - Col. 8 Line 19);
communicating, by the computing system, data indicative of the first re- positioning assignment to the first autonomous vehicle, wherein the first re-positioning assignment is indicative of a request that the first autonomous vehicle be re-positioned with respect to the first geographic area (Col. 6 Lines 51 - Col. 7 Line 3, i.e. an offline vehicle is dispatched to travel to a fleet and to fulfill a ride request for a user starting by driving to the location of a user, i.e. activation assignment); and 
…
Abari does not disclose:
…
receiving data indicative of at least one of acceptance or rejection of the request that the autonomous vehicle go online with the service entity within at least the portion of the geographic area.
However in the same field of endeavor, Briggs teaches methods, computer-readable media, software, and apparatuses provide a system for establishing base stations and allocating service vehicles to the base stations in order to provide roadside assistance (Abstract) and more specifically:
…
receiving data indicative of at least one of acceptance or rejection of the request that the autonomous vehicle go online with the service entity within at least the portion of the geographic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Abari to incorporate …receiving data indicative of at least one of acceptance or rejection of the request that the autonomous vehicle go online with the service entity within at least the portion of the geographic area. Doing so would allow for other vehicle(s) to be dispatched if the request is rejected, as recognized by Briggs (Col. 4 Line 52 – Col. 5 Line 3).

Regarding claim 11, the combination of Abari and Briggs teaches all of the limitations of claim 10. Additionally, the combination of Abari and Briggs teaches: wherein the autonomous vehicle is not located within the geographic area, and wherein the data indicative of the acceptance of the request indicates that the autonomous vehicle be re- positioned within the geographic area prior to going online with the service entity (Briggs: Fig. 4C Elements 435, 437, 439, and 441; Col. 11 Lines 50-60; Col. 20 Lines 4-48, i.e. in the case that the service vehicle is autonomous, receiving an acceptance or rejection if the vehicle will go online, i.e. do the job).
The motivation to combine Abari and Briggs is the same as stated for claim 10 above.

Regarding claim 12, the combination of Abari and Briggs teaches all of the limitations of claim 10. Additionally, Abari further discloses: wherein the first time parameter is indicative of at least one of a future point in time at which the first autonomous vehicle is to go online with the service entity or a future time period during which the first autonomous vehicle is to go online  i.e. an autonomous vehicle being directed to a new location with a  predicted high demand for ride requests to fulfil said ride requests at a point in time, i.e. go online).

Regarding claim 13, the combination of Abari and Briggs teaches all of the limitations of claim 12. Additionally, Abari further discloses: wherein the vehicle imbalance comprises a deficit in a number of non-autonomous vehicles available to perform one or more vehicle services within the first geographic area as compared to a demand for the one or more vehicles services within the first geographic area (Fig. 4 Elements 445, 460, and 470; Col. 15 Lines 5-16; Col. 29 Lines 33-44, i.e. an autonomous vehicle being directed to a new location with a high demand for ride requests relative to the available traditional human-driven vehicles to fulfil said ride requests, i.e. go online, at a time period subsequent to servicing).

Regarding claim 14, the combination of Abari and Briggs teaches all of the limitations of claim 10. Additionally, Abari further discloses:
wherein obtaining, by the computing system, data associated with the one or more autonomous vehicles that are offline with the service entity comprises obtaining, by the computing system, data associated with a plurality of autonomous vehicles that are offline with the service entity (Col. 6 Lines 30-50, i.e. data concerning that the offline vehicle is done with the scheduled service at the service center prior to when it is dispatched with a service entity and  returned to the pool of autonomous vehicles available to fulfill ride requests, i.e. goes online);

and wherein the data associated with the plurality of autonomous vehicles comprises at least one of data indicative a preference of one or more vehicle services that each respective autonomous vehicle is configured to perform, data indicative of whether each respective autonomous vehicle is included in a dedicated or non-dedicated supply of the service entity, data indicative of one or more geographic constraints for each respective autonomous vehicle, data indicative of one or more vehicle characteristics for each respective autonomous vehicle, data indicative of a performance rating for each respective autonomous vehicle, data indicative of a location of each respective autonomous vehicle, or data indicative of a configured preference to perform vehicle service pooling of each respective autonomous vehicle (Fig. 4 Element 425; Col. 13 Lines 36-57, i.e. ranking vehicle status concerning most urgent service needed is a performance rating).

Regarding claim 15, the combination of Abari and Briggs teaches all of the limitations of claim 10. Additionally, Abari further discloses: further comprising: communicating, by the computing system, data indicative of a re-positioning assignment to a user device associated with 

Regarding claim 16, the combination of Abari and Briggs teaches all of the limitations of claim 10. Additionally, Abari further discloses: 
further comprising: 
determining, by the computing system, a second geographic area within which a second autonomous vehicle is to go online with the service entity and a second time parameter indicative of when the second autonomous vehicle is to go online with the service entity based at least in part on the data associated with the one or more autonomous vehicles and the data associated with the one or more geographic areas (Fig. 4 Elements 445, 460, and 470; Col. 6 Lines 30-50; Col. 15 Lines 25-29, i.e. a second offline vehicle is dispatched to travel to a fleet in a  location that was determined to have high demand, and at the time of arrival the vehicle may be returned to the pool of autonomous vehicles available to fulfill ride requests, i.e. goes online); and
communicating, by the computing system, data indicative of a second activation assignment associated with the second autonomous vehicle, wherein the second activation assignment is indicative of at least a portion of the second geographic area and the second time parameter (Fig. 4 Elements 445, 460, and 470; Col. 6 Lines 51 - Col. 7 Line 3; Col. 15 Lines 25-

Regarding claims 1, 3, and, 17, the claim(s) recites analogous limitations to claim(s) 10, above, and is therefore rejected on the same premise.

Regarding claim 6, the combination of Abari and Briggs teaches all of the limitations of claim 1. Additionally, Abari further discloses:
wherein the operations further comprise:
obtaining data indicating that the autonomous vehicle is online with the service entity and is located within the geographic area (Col. 21 Lines 36-57); and
communicating data indicative of a vehicle service assignment for the autonomous vehicle, wherein the vehicle service assignment is indicative of a requested vehicle service to be performed at least in part within the geographic area (Col. 21 Lines 36-57).

Regarding claim 7, the combination of Abari and Briggs teaches all of the limitations of claim 6. Additionally, Abari further discloses:
further comprising:
subsequent to obtaining data indicating that the autonomous vehicle is online with the service entity, determining that the autonomous vehicle is to go offline with the service entity (Fig. 5 Elements 530, 535, and 570; Col. 6 Lines 21-29; Col. 16 Lines 25-50, i.e. offline is being serviced); and
 i.e. offline is being serviced).

Regarding claim 9, the combination of Abari and Briggs teaches all of the limitations of claim 1. Additionally, Abari further discloses: wherein the data associated with the geographic area comprises at least one of data indicative of a demand for one or more vehicle services associated with the geographic area, data indicative of a number of vehicles associated with the geographic area, data indicative of a utilization rate for the vehicles associated with the geographic area, data indicative of an event associated with the geographic area, or data indicative of a weather condition associated with the geographic area (Fig. 4 Elements 445, 460, and 470; Col. 15 Lines 5-16, i.e. demand for one or more vehicle services associated with the geographic area).

Regarding claim 17, the combination of Abari and Briggs further teaches:
One or more tangible, non-transitory, computer-readable media that collectively store instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Abari: Col. 32 Lines 29-37), the operations comprising:
…
determining that at least a subset of the plurality of autonomous vehicles… (Abari: Fig. 4 Elements 445, 460, and 470; Col. 6 Lines 30-50; Col. 15 Lines 25-29, i.e. a subset of offline vehicle(s) is dispatched to travel to a fleet in a  location that was determined to have high 
communicating data indicative of one or more activation assignments associated with at least the subset of the plurality of autonomous vehicles… (Abari: Fig. 4 Elements 445, 460, and 470; Col. 6 Lines 51 - Col. 7 Line 3; Col. 15 Lines 25-29, i.e. a subset of offline vehicle(s) is dispatched to travel to a fleet and to fulfill a ride request for a user starting by driving to the location of a user, i.e. activation assignment); and
receiving data indicative of at least one of acceptance or rejection of the request for at least the subset of autonomous vehicles… (Briggs: Fig. 4C Elements 435, 437, 439, and 441; Col. 11 Lines 50-60; Col. 16 Lines 10-24; Col. 20 Lines 4-48, i.e. in the case that the service vehicles are autonomous, receiving multiple an acceptances or rejections if the vehicle(s) will go online, i.e. do the job).
The motivation to combine Abari and Briggs is the same as stated for claim 10 above.

Regarding claim 18, the combination of Abari and Briggs teaches all of the limitations of claim 17. Additionally, Abari further discloses: wherein the plurality of autonomous vehicles are associated with a vehicle provider, and wherein communicating the data indicative of the one or more activation assignments comprises communicating the data indicative of the one or more activation assignments to a computing system associated with the vehicle provider (Fig. 4 Elements 445, 460, and 470; Col. 6 Lines 51 - Col. 7 Line 3; Col. 15 Lines 25-29, i.e. a subset of offline vehicle(s) is dispatched to travel to a fleet and to fulfill a ride request for a user starting by driving to the location of a user, i.e. activation assignment).

claim 20, the combination of Abari and Briggs teaches the one or more tangible, non-transitory, computer-readable media of claim 17. Abari does not disclose: wherein the one or more activation assignments are indicative of a vehicle service incentive associated with the acceptance of the request for at least the subset of autonomous vehicles to re-position within the geographic area prior to going online with the service entity within the geographic area.
However in the same field of endeavor, Briggs teaches: wherein the one or more activation assignments are indicative of a vehicle service incentive associated with the acceptance of the request for at least the subset of autonomous vehicles to re-position within the geographic area prior to going online with the service entity within the geographic area (Fig. 4C Elements 435, 437, 439, and 441; Col. 11 Lines 50-60; Col. 20 Lines 4-48; Col. 24 Line 66 – Col. 25 Line 11, i.e. in the case that the service vehicle is autonomous, receiving an acceptance or rejection if the vehicle will go online, i.e. do the job, following listing the monetary incentive to do the job in a different area). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Abari and Briggs to incorporate wherein the one or more activation assignments are indicative of a vehicle service incentive associated with the acceptance of the request for at least the subset of autonomous vehicles to re-position within the geographic area prior to going online with the service entity within the geographic area, as taught by Briggs. Doing so would allow the service providers to properly weigh the rationale for accepting or rejecting the request, as recognized by Briggs (Col. 24 Line 66 – Col. 25 Line 11).

claim 2, the claim(s) recites analogous limitations to claim(s) 11, above, and is therefore rejected on the same premise.

Regarding claim 4, the claim(s) recites analogous limitations to claim(s) 12, above, and is therefore rejected on the same premise.

Regarding claim 5, the claim(s) recites analogous limitations to claim(s) 13, above, and is therefore rejected on the same premise.

Regarding claim 8, the claim(s) recites analogous limitations to claim(s) 14, above, and is therefore rejected on the same premise.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abari and Briggs as applied to claim 17 above, in view of Selvam et al. (US 2019/0011931, hereinafter Selvam).

The combination of Abari and Briggs teaches the one or more tangible, non-transitory, 
computer-readable media of claim 17. The combination of Abari and Briggs does not teach: confirming one or more autonomous vehicles of the subset of autonomous vehicles are activated within the geographic area based at least in part on at least one of motion planning data or location data of the one or more autonomous vehicle of the subset of autonomous vehicles.
 techniques for autonomous vehicle fleet modeling and simulation (Abstract) and more specifically: confirming one or more autonomous vehicles of the subset of autonomous vehicles are activated within the geographic area based at least in part on at least one of motion planning data or location data of the one or more autonomous vehicle of the subset of autonomous vehicles (Fig. 5 Elements 506, 508, and 510; Paragraphs [0052]-[0054], i.e. sending fleet instructions, e.g. activation instructions for a specific geographic area to one or more autonomous fleet vehicles, collecting GPS data of said autonomous fleet vehicles, and determining that those instructions were followed for the updated fleet simulation based on said GPS data and if not refining said instructions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of Abari and Briggs to incorporate confirming one or more autonomous vehicles of the subset of autonomous vehicles are activated within the geographic area based at least in part on at least one of motion planning data or location data of the one or more autonomous vehicle of the subset of autonomous vehicles, as taught by Selvam. Doing so would help optimize real world autonomous vehicle fleets, as recognized by Selvam (Abstract; Paragraph [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/D.T.R./Examiner, Art Unit 3663            

/JAMES M MCPHERSON/Examiner, Art Unit 3663